DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 14, the word -- a -- should be inserted before the phrase “center of mass”.  In line 14, the phrase “the center of sphere” should be changed to -- a center of sphere --.  In line 15, the phrase “the inner walls” should be changed to -- inner walls --.  In line 17, the word -- a -- should be inserted before the phrase “external force”.  In line 20, the phrase -- of the rigid block (5) -- should be inserted after the word “end”.  In line 25, the phrase “the inner wall” should be changed to -- the inner walls --.  In line 27, the phrase “the right inner wall” should be changed to -- a right inner wall --.  In line 28, the phrase “the surface” should be changed to -- a surface --.  In line 29, the phrase “the strain” should be changed to -- a strain --.  In lines 30-31, the phrase “the structure” lacks antecedent basis and is not clear what is being referred since there has not been any “structure” claimed beforehand.  Please clarify.  In line 31, it appears the word -- and -- should be inserted after the word “torsional”.
In claim 2, line 2, what is the word “it” referring to?  In line 6, the phrase “the structural torsion condition” should be changed to -- a structural torsion condition --.  In line 7, the phrase “the centrifugal force effect” should be changed to -- a centrifugal force effect --.  In line 8, the phrase “an ideal rigid block (5)” should be changed to -- the rigid block (5) --.  In line 9, the word “Therefore,” should be deleted.  In line 10, the phrase “the centrifugal force F” should be changed to -- a centrifugal force F --.  In line 26, the phrase “the structural torsional center” should be changed to -- a structural torsional center --.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The priors art of record do not teach or fairly suggest, alone or in combination, the specific limitations of an apparatus for measuring a structural angular acceleration based on dynamic centrifugal force measurement, wherein the apparatus for measuring the structural angular acceleration comprises internal core components, an outer wall packaging hood and a data acquisition and processing module; the internal core components are fixed to a structural outer surface to be measured through the outer wall packaging hood; the internal core components are connected with the data acquisition and processing module; the outer wall packaging hood is used for protecting the internal core components and limiting the displacement of a solid ball so that the solid ball can only move longitudinally along the apparatus; the internal core components comprise the solid ball, a rigid block, an elastic block, a strain foil, a rod for lateral limit and connection, a pulley and a track; the solid ball is a spherical entity, has uniform material properties and has center of mass at the center of sphere; the solid ball comes into point contact with the inner walls of the outer wall packaging hood and the rigid block; the solid ball can move freely, but are limited by the outer wall packaging hood and the rigid block; in the absence of external force, the solid ball is stationary relative to the outer wall packaging hood; one end of the rigid block comes into point contact with the solid ball, and the opposite other end is connected with one end of the elastic block for transmitting the force between the solid ball and the elastic block; the rigid block is used to transmit the force between the solid ball and the elastic block; two other ends of the rigid block are connected with the pulley through the rod for lateral limit and connection; the pulley is limited to the track; the track is fixed to the inner wall of the outer wall packaging hood to ensure that the rigid block can move freely under stress; the other end of the elastic block is fixed to the right inner wall of the outer wall packaging hood and is used as a stress base; the strain foil is fixed to the surface of the elastic block, and is connected with the data acquisition and processing module for detecting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Li, Wiancko, Davis, Barton and Leroux, are related to measuring angular acceleration of a structure based on force measurements.

This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/ Primary Examiner, Art Unit 2861